Case 1:20-cv-23235-RNS Document 22 Entered on FLSD Docket 10/23/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

 Lezer Corp., Plaintiff,                )
                                        )
 v.                                     )
                                        ) Civil Action No. 20-23235-Civ-Scola
 Noble Partners LLC, dba Noble          )
 Medical Supply and Sean Grady,         )
 Defendants.                            )
                  Order Adopting Report and Recommendations
       The Court referred Plaintiff Lezer Corp.’s motion for a prejudgment writ of
 attachment and preliminary injunction (ECF No. 11) to United States Magistrate
 Judge Edwin G. Torres for a report and recommendation. Defendants Noble
 Partners LLC, doing business as Noble Medical Supply, and Sean Grady never
 responded and Judge Torres issued a report and recommendation,
 recommending that the Court deny the motion. (Rep. & Rec., ECF No. 16.) No
 objections to the report and recommendation have been filed by either party and
 the time to do so has passed.
       Nonetheless, the Court has considered—de novo—Judge Torres’s report,
 the record, and the relevant legal authorities. The Court finds Judge Torres’s
 report and recommendation cogent and compelling. The Court thus adopts his
 recommendations in full (ECF No. 16), denying Lezer’s motion (ECF No. 11)
 and concluding that Lezer is not entitled to freeze the Defendants’ assets, either
 through a preliminary injunction or through a prejudgment writ of attachment
 or garnishment under Florida statutes.
       Done and ordered at Miami, Florida, on October 23, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
